Exhibit 10.4
REHABCARE GROUP, INC.
CHANGE IN CONTROL TERMINATION AGREEMENT




This agreement (“Agreement”) has been entered into as of the 8th day of
December, 2008, by and between RehabCare Group, Inc., a Delaware corporation
(the “Company”), and ________________________________________, an individual
(the “Executive”).


RECITALS


The Board of Directors of the Company has determined that it is in the best
interests of the Company and its stockholders to reinforce and encourage the
continued attention and dedication of the Executive to the Company as the
Company’s ___________________________ and to assure that the Company will have
the continued dedication of the Executive, notwithstanding the possibility or
occurrence of a Change in Control (as defined below).  The Board believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a potential or pending Change in
Control and to encourage the Executive’s full attention and dedication to the
Company in the event of any potential or pending Change in Control.  Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.


IT IS AGREED AS FOLLOWS:


Section 1:                                Definitions and Construction.


1.1                      Definitions.  For purposes of this Agreement, the
following words and phrases, whether or not capitalized, shall have the meanings
specified below, unless the context plainly requires a different meaning.


1.1(a)                      “Board” means the Board of Directors of the Company.


1.1(b)                      “Cause” means termination based upon: (i) the
Executive's willful and continued failure to substantially perform his duties
with the Company (other than as a result of incapacity due to physical or mental
condition), after a written demand for substantial performance is delivered to
the Executive by the Company, which specifically identifies the manner in which
the Executive has not substantially performed his duties, (ii) the Executive's
commission of an act constituting a criminal offense that would be classified as
a felony under the applicable criminal code or involving moral turpitude,
dishonesty, or breach of trust, or (iii) the Executive's material breach of any
provision of this Agreement.  For purposes of this Section, no act or failure to
act on the Executive's part shall be considered "willful" unless done, or
omitted to be done, without good faith and without reasonable belief that the
act or omission was in the best interest of the Company.  Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until (i) he receives a Notice of Termination from the Company, (ii)
he is given the opportunity, with counsel, to be heard before the Board, and
(iii) the Board finds, in its good faith opinion, that the Executive was guilty
of the conduct set forth in the Notice of Termination.


1.1(c)                      “Change in Control” means:


(i)           The acquisition by one person, or more than one person acting as a
group, of ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company;


(ii)           The acquisition by one person, or more than one person acting as
a group, of ownership of stock of the Company, that together with stock of the
Company acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group, constitutes 30% or more of the total
voting power of the stock of the Company;


(iii)           A majority of the members of the Company’s board of directors is
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s board of
directors before the date of the appointment or election;


(iv)           One person, or more than one person acting as a group, acquires
(or has acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group) assets from the Company that have a
total gross fair market value (determined without regard to any liabilities
associated with such assets) equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions.


Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.  However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Code Section 409A.


1.1(d)                      “Change in Control Date” means the date that the
Change in Control first occurs.


1.1(e)                      “Company” has the meaning set forth in the first
paragraph of this Agreement and, with regard to successors, in Section 4.2 of
this Agreement.


1.1(f)                      “Code” shall mean the Internal Revenue Code of 1986,
as amended.


1.1(g)                      “Date of Termination” means the date, on or after a
Change in Control Date, that Executive’s employment with the Company terminates
due to the termination of Executive’s employment by the Company without Cause or
Executive’s termination of employment with the Company for Good Reason.  In all
cases, a “Date of Termination” shall only occur upon separation from service
from the Company and all of its affiliates, as defined in Treasury regulations
under Section 409A of the Code (generally, separation from the 50% controlled
group that includes the Company).


1.1(h)                      “Effective Date” means the date of this Agreement
specified in the first paragraph of this Agreement.


1.1(i)                      “Good Reason” means termination based upon the
occurrence of one or more of the following without the consent of the Executive:
(i) a material reduction in the Executive’s authority, duties and
responsibilities; (ii) a material reduction in Executive’s Annual Base Salary;
(iii) a material reduction in the budget over which the Executive retains
authority; (iv) a material change in the primary geographic location at which
the Executive performs his duties under this Agreement; or (v) any other action
or inaction that constitutes a material breach by the Company of any provision
of this Agreement.  Any termination of the Executive’s employment based upon a
good faith determination of “Good Reason” made by the Executive shall be subject
to a delivery of a Notice of Termination by the Executive to the Company in the
manner prescribed in Section 1.1(j) within fifteen (15) days of the first
occurrence of an event that would constitute Good Reason and subject further to
the ability of the Company to remedy within thirty (30) days of receipt of such
notice any action that may otherwise constitute Good Reason under this Section
1.1(i).


1.1(j)                      “Notice of Termination” means a written notice,
given in accordance with Section 5.2, which (i) indicates the specific
termination provision in this Agreement relied upon; (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to be a basis for termination of the Executive’s employment under the provision
so indicated; and (iii) if the Date of Termination is other than the date of
receipt of such notice, specifies the termination date (which date shall not be
more than fifteen (15) days after the giving of such notice).


1.1(k)                      “Term” means the period that begins on the Effective
Date and ends on the earlier of:


(i)           the date of Executive’s termination of employment from the Company
for any reason prior to the Change in Control Date;


(ii)                      the date of Executive’s termination of employment
after a Change in Control Date for any reason other than the involuntary
termination of Executive’s employment without Cause or the termination of
employment with the Company by the Executive for Good Reason;


(iii)                      the Date of Termination; or


(iv)                      the close of business on the later of December 31,
200___ or December 31st of any renewal term.  This Agreement will automatically
renew for annual one-year periods unless the Company gives written notice to
Executive, by September 30, 200___, or September 30th of any succeeding year, of
the Company’s intent not to renew this Agreement.


1.2                      Gender and Number.  When appropriate, pronouns in this
Agreement used in the masculine gender include the feminine gender, words in the
singular include the plural, and words in the plural include the singular.


1.3                      Headings.  All headings in this Agreement are included
solely for ease of reference and do not bear on the interpretation of the text.


1.4                      Applicable Law.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Missouri,
without reference to its conflict of law principles.


Section 2:                                Change in Control Severance Benefits


2.1                      Benefits Upon a Change in Control.  Subject to the
provisions of Section 2.5, if a Change in Control occurs during the Term and
within two (2) years after the Change in Control Date (a) the Company terminates
the Executive’s employment without Cause, or (b) the Executive terminates
employment with the Company for Good Reason, then the Executive shall become
entitled to the payment of the benefits as provided below:


2.1(a)                      Accrued Obligations.  Within thirty (30) days after
the Date of Termination, the Company shall pay to the Executive the sum of the
Executive’s accrued salary through the Date of Termination and any accrued and
unused vacation days, in each case to the extent not previously paid, and the
“Prorated Target Bonus.”  For purposes of this Agreement, the term “Prorated
Target Bonus” means an amount determined by multiplying the actual percentage of
the Executive’s base salary that was to be paid to the Executive as his Target
Bonus in the year in which the Change in Control Date occurs by the Executive’s
then-current annual base salary as of the Date of Termination and prorating this
amount by multiplying it by a fraction, the numerator of which is the number of
days during the then-current calendar year that the Executive was employed by
the Company up to and including the Date of Termination and the denominator of
which is 365.  Payment under any long-term cash incentive plan or other
incentive compensation plan shall be determined and governed solely by the terms
of the applicable plan.


2.1(b)                      Severance Amount.  Within thirty (30) days after the
Date of Termination, the Company shall pay to the Executive as severance pay in
a lump sum, in cash, an amount equal to one (1) times the sum of the Executive’s
then-current annual base salary plus Target Bonus for the year in which the
Change in Control Date occurs.  Payments under any long term cash incentive plan
are not part of or included in this calculation.  For purposes of this
Agreement, Target Bonus means the designated percentage of Executive’s target
annual incentive award, expressed as a designated percentage of Executive’s
annual base salary, as established by the Board of Directors or the Compensation
and Nomination/Corporate Governance Committee at the beginning of the year in
which the Change of Control Date occurs.


2.1(c)                      Stock-Based Awards.  All stock-based awards held by
the Executive will be exercisable or vested, expire or terminate in accordance
with the terms of their respective grant agreements.


2.1(d)                      Health Benefit Continuation.  For twelve (12) months
following the Date of Termination, the Company shall pay the COBRA premiums for
the Executive and his spouse and other eligible dependents for the medical,
dental, vision, and prescription drug plan(s) maintained by the Company in which
the Executive and his spouse or other eligible dependents were participating
immediately prior to the Date of Termination; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
such benefits under another employer-provided plan, program, practice or policy
the Company’s COBRA premium payments described herein shall be immediately
terminated upon the commencement of coverage under the new employer’s plan,
program, practice or policy.  In addition, to the extent that the COBRA premiums
paid by the Company are taxable to the Executive, the Company shall pay to the
Executive a gross-up payment for applicable taxes.  Such payment shall be made
monthly during the period the COBRA premiums are paid by the Company.


2.1(e)                      Outplacement.  During the one-year period beginning
on the Date of Termination, the Company shall provide to Executive
executive-level outplacement services  by a vendor selected by the Company.


2.1(f)                      Gross-up Payments.


(i)           Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment by the Company to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise but
determined without regard to any additional payments required under this Section
2.1(f)) (a “Payment”) would be subject to the excise tax imposed by Code Section
4999 (or any successor provision) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest or penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment on
an after-tax basis equal to the Excise Tax imposed upon the Payment.  Any
Gross-Up Payment required under this Section 2.1(f) shall be made on the last
day of the month in which the Executive remits such taxes to the required taxing
authority.  In no event will any such Gross-Up Payment be paid to Executive
later than the end of the Executive’s taxable year following the Executive’s
taxable year in which the related taxes are remitted to the required taxing
authority.  The intent of the parties is that the Company shall be responsible
in full for, and shall pay, any and all Excise Tax on any Payments and Gross-up
Payment(s) and any income and all excise and employment taxes (including,
without limitation, penalties and interest) imposed on any Gross-up Payment(s)
as well as any loss of deduction caused by or related to the Gross-up
Payment(s).


(ii)                      Subject to the provisions of Section 2.1(f)(iii), all
determinations required to be made under this Section 2.1(f), including whether
and when a Gross-up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determinations, shall be
made by the outside accounting firm that then audits the Company’s financial
statements  (the “Accounting Firm”), which Accounting Firm shall provide
detailed supporting calculations both to the Company and to the Executive within
fifteen (15) business days of receipt of notice from the Company or the
Executive that there has been or will be a Payment.  In the event that the
Accounting Firm is serving as the accountant or auditor for the person effecting
the Change in Control, the Executive shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the “Accounting Firm” hereunder).  All fees
and expenses of the Accounting Firm shall be paid solely by the Company.  If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion that failure to report the
Excise Tax on the Executive’s applicable federal income tax return would not
result in the imposition of a negligence or similar penalty.  Any determination
by the Accounting Firm shall be binding upon the Company and the Executive in
the absence of a material mathematical or legal error.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that the
Gross-Up Payments will not have been made by the Company that should have been
made or that the Gross-Up Payments will have been made that should not have been
made, in each case consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 2.1(f)(iii) below and a payment of any Excise Tax or any interest,
penalty or addition to tax related thereto is determined to be due, the
Accounting Firm shall determine the amount of the underpayment of Excise Taxes
that has occurred and such underpayment and interest, penalty or addition to tax
shall be promptly paid by the Company to the Internal Revenue Service in
satisfaction of the Company’s original withholding obligations.  In the event
that the Accounting Firm determines that an overpayment of Gross-Up Payment(s)
has occurred, the Executive shall be responsible for the immediate repayment to
the Company of such overpayment with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that the
Executive shall have no duty or obligation whatsoever to repay such overpayment
if Executive’s receipt of the overpayment, or any portion thereof, is included
in the Executive’s income and the Executive’s repayment of the same is not
deductible by the Executive for federal or state income tax purposes.


(iii)                      The Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment of the Excise Tax.  Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim by the Internal Revenue Service and the
notification shall apprise the Company of the nature of the claim and the date
on which such claim is required to be paid.  The Executive shall not pay such
claim prior to the expiration of a 30-day period following the date on which the
Executive has given such notification to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
required).  If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:


(A)                      give the Company any information reasonably requested
by the Company relating to such claim;


(B)                      take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;


(C)                       cooperate with the Company in good faith in order to
effectively contest such claim; and


(D)                      permit the Company to participate in any proceedings
relating to such claim;


provided, however, that the Company shall bear and pay all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis to the Executive, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest.  Without
limitation on the foregoing provisions of this Section 2.1(f), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction or in one or more
appellate courts, as the Company shall determine.


2.2                      Non-Exclusivity of Rights.  Except as provided in
Sections 2.1(d) or 2.1(e), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which the Executive may
qualify.  Amounts which are vested benefits of which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of, or any other
contract or agreement with, the Company at or subsequent to the Date of
Termination, shall be payable in accordance with such plan, policy, practice or
program or contract or agreement.


2.3                      Full Settlement. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
provided in Section 2.1(d), such amounts shall not be reduced whether or not the
Executive obtains other employment.  The Company agrees to pay promptly as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive regarding the amount of any payment pursuant to this Agreement), plus
in each case interest on any delayed payment at the applicable Federal rate
provided for in Code Section 7872(f)(2)(A).  Any such payment shall be made not
later than the end of the calendar year following the calendar year in which the
Executive incurred such expense.


2.4                      Conditions To Payments.  To be eligible to receive (and
continue to receive) and retain the payments and benefits described in Section
2, the Executive must comply with the terms of Section 3, and must execute and
deliver to the Company an agreement, in form and substance satisfactory to the
Company, effectively releasing and giving up all claims the Executive may have
against the Company and its subsidiaries, shareholders, successors and
affiliates (and each of their respective employees, officers, plans and agents)
arising out of or based upon any facts or conduct occurring prior to that date,
and reaffirming and agreeing to comply with the terms of this Agreement and any
other agreement signed by the Executive in favor of the Company or any of its
subsidiaries or affiliates. The agreement will be prepared by the Company and
provided to the Executive at the time the Executive’s employment is terminated
or as soon as administratively practicable thereafter.  The Company will have no
obligations to make the payments and/or provide the benefits specified in
Section 2, unless and until the Executive signs and delivers the agreement
described in this Section 2.4 within sixty (60) days of the Date of Termination
and all conditions to the effectiveness of the release and waiver (including but
not limited to the expiration of any applicable time period to consider signing
the agreement or to revoke acceptance without any action being taken to revoke
acceptance or otherwise invalidate the agreement) have been satisfied.


2.5                      Key Employee Six Month Deferral.  Notwithstanding
anything to the contrary in this Section 2, a “Specified Employee” may not
receive a payment of nonqualified deferred compensation, as defined in Code
Section 409A and the regulations thereunder, until at least six (6) months after
a Date of Termination.  Any payment of nonqualified  deferred compensation
otherwise due in such six (6) month period shall be suspended and become payable
at the end of such six (6) month period.


A “Specified Employee” means a specified employee as defined in in Treas. Reg.
§1.409A-1(i) (generally, officers earning more than $140,000 per year, as
indexed for inflation, who are among the fifty (50) highest paid employees).


Section 3:                                Non-Competition.


The provisions of this Section 3 and any related provisions shall survive
termination of this Agreement and/or Executive’s employment with the Company and
do not supersede, but are in addition to and not in lieu of, any other
agreements signed by Executive concerning non competition, confidentiality,
solicitation of employees, or trade secrets (whether included in a stock option
agreement or otherwise), and are included in consideration for the Company
entering into this Agreement. Executive’s right to receive and retain the
benefits specified in Section 2 are conditioned upon Executive’s compliance with
the terms of this Section 3:


3.1                      Non-Compete Agreement.


3.1(a)                      During the Executive’s employment with the Company
and during the period beginning on the date the Executive’s employment with the
Company terminates and ending one (1) year thereafter (i.e., on the anniversary
of the date the Executive’s employment terminates), the Executive shall not,
without prior written approval of the Company’s Chief Executive Officer, become
an officer, employee, agent, partner, or director of, or provide any services or
advice to or for, any business enterprise in substantial direct competition (as
defined in Section 3.1(b)) with the Company. The above constraint shall not
prevent the Executive from making passive investments, not to exceed five
percent (5%), in any enterprise where Executive’s services or advice is not
required or provided.


3.1(b)                      For purposes of Section 3.1(a), a business
enterprise with which the Executive becomes associated as an officer, employee,
agent, partner, or director shall be considered in substantial direct
competition, if such entity competes with the Company in any business in which
the Company or any of its direct or indirect subsidiaries is engaged or provides
services or products of a type which is marketed, sold or provided by the
Company or any of its subsidiaries or affiliates (including but not limited to
any product or service which the Company or any such other entity is developing)
within any State or country where the Company or any such affiliate or
subsidiary then provides or markets (or plans to provide or market) any service
or product as of the date the Executive’s Company employment terminates.


3.1(c)                      During the Executive’s employment with the Company
and during the period beginning on the date the Executive’s employment with the
Company terminates and ending one (1) year thereafter (i.e., on the anniversary
of the date the Executive’s employment terminates), the Executive shall not,
without prior written approval of the Company’s Chief Executive Officer,
directly or indirectly, solicit, provide to, take away, or attempt to take away
or provide to any customer or solicited prospect of the Company or any of its
subsidiaries any business of a type which the Company or such subsidiary
provides or markets or which is competitive with any business then engaged in
(or product or services marketed or planned to be marketed) by the Company or
any of its subsidiaries; or induce or attempt to induce any such customer to
reduce such customer’s business with that business entity, or divert any such
customer’s business from the Company and its subsidiaries; or discuss that
subject with any such customer.


3.1(d)                      During the Executive’s employment with the Company
and during the period beginning on the date the Executive’s employment with the
Company terminates and ending one (1) year thereafter (i.e., on the anniversary
of the date the Executive’s employment terminates), the Executive shall not,
without prior written approval of the Company’s Chief Executive Officer,
directly or indirectly solicit the employment of, recruit, employ, hire, cause
to be employed or hired, entice away, or establish a business with, any then
current officer, office manager, staffing coordinator or other employee or agent
of the Company or any of  its  subsidiaries or affiliates (other than
non-supervisory or non-managerial personnel who are employed in a clerical or
maintenance position) or any other such person who was employed by the Company
or any of its subsidiaries or affiliates within the twelve (12) months
immediately prior to the date the Executive’s employment with the Company
terminated; or suggest to or discuss with any such employee the discontinuation
of that person’s status or employment with the Company or any of its
subsidiaries and affiliates, or such person’s employment or participation in any
activity in competition with the Company or any of its subsidiaries or
affiliates.


3.2                      Confidential Information.  The Executive has received
(and will receive) under a relationship of trust and confidence, and shall hold
in a fiduciary capacity for the benefit of the Company, all “Confidential
Information” and secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies or direct or indirect
subsidiaries, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement).  During the
Executive’s employment with the Company and after termination of the Executive’s
employment with the Company, the Executive shall never, without the prior
written consent of the Company, or as may otherwise be required by law or legal
process, use (other than during Executive’s employment with the Company for the
benefit of the Company), or communicate, reveal, or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 3.2 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement. “Confidential
Information” means confidential and/or proprietary information and trade secrets
of or relating to the Company or any of its subsidiaries and affiliates (and
includes information the disclosure of which might be injurious to those
companies), including but not limited to information concerning personnel of the
Company or any of its subsidiaries and affiliates, confidential financial
information, customer or customer prospect information, information concerning
temporary staffing candidates, temporary employees, and personnel, temporary
employee and customer lists and data, methods and formulas for estimating costs
and setting prices, research results (such as marketing surveys, or trials),
software, programming, and programming architecture, enhancements and
developments, cost data (such as billing, equipment and programming cost
projection models), compensation information and models, business or marketing
plans or strategies, new products or marketing strategies, deal or business
terms, budgets, vendor names, programming operations, information on proposed
acquisitions or dispositions, actual performance compared to budgeted
performance, long-range plans, results of internal analyses, computer programs
and programming information, techniques and designs, business and marketing
plans, acquisition plans and strategies, divestiture plans and strategies,
internal valuations of Company assets, and trade secrets, but does not include
information generally known in the marketplace.  In addition, Confidential
Information includes information of another company given to the Company with
the understanding that it will be kept information confidential.  All
Confidential Information described herein is and constitutes trade secret
information (regardless of whether the same is legally determined to be a trade
secret) and is not the property of the Executive.


3.3                      Non Disparagement. The Executive will never criticize,
denigrate, disparage, or make any derogatory statements about the Company or its
respective business plans, policies and practices, or about any of the Company’s
officers, employees or former officers or employees, to customers, competitors,
suppliers, employees, former employees, members of the public, members of the
media, or any other person; nor shall the Executive harm or in any way adversely
affect the reputation and goodwill of the Company.  Nothing in this paragraph
shall preclude or prevent the Executive from giving truthful testimony or
information to law enforcement entities, administrative agencies or courts or in
any other legal proceedings as required by law.


3.4                      Provisions Relating To Non Competition, Non
Solicitation And Confidentiality.  The provisions of this Section 3 survive the
termination of Executive’s employment and this Agreement and shall not be
affected by any subsequent changes in employment terms, positions, duties,
responsibilities, authority, or employment termination, permitted or
contemplated by this Agreement.  To the extent that any covenant set forth in
this Section 3 of this Agreement shall be determined to be invalid or
unenforceable in any respect or to any extent, the covenant shall not be void or
rendered invalid, but instead shall be automatically amended for such lesser
term, to such lesser extent, or in such other lesser degree, as will grant the
Company the maximum protection and restrictions on the Executive’s activities
permitted by applicable law in such circumstances. In cases where there is a
dispute as to the right to terminate the Executive’s employment or the basis for
such termination, the term of any covenant set forth in Section 3 shall commence
as of the date specified in the Notice of Termination and shall not be deemed to
be tolled or delayed by reason of the provisions of this Agreement. The Company
shall have the right to injunctive relief to restrain any breach or threatened
breach of any provisions in this Section 3 in addition to and not in lieu of any
rights to recover damages or cease making payments under this Agreement.  The
Company shall have the right to advise any prospective or then current employer
of Executive of the provisions of this Agreement without liability. The
Company’s right to enforce the provisions of this Agreement shall not be
affected by the existence, or non-existence, of any other similar agreement for
any other executive, or by the Company’s failure to exercise any of its rights
under this Agreement or any other similar agreement or to have in effect a
similar agreement for any other employee.


Section 4:                                Successors.


4.1                      Successors of Executive.  This Agreement is personal to
the Executive and, without the prior written consent of the Company, the rights
(but not the obligations) shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives.


4.2                      Successors of Company.  This Agreement is freely
assignable by the Company and its successors/assignees. The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company or the division in which the Executive is employed, as the case may be,
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to terminate the Agreement at his
option on or after the Change in Control Date for Good Reason.


Section 5:                                Miscellaneous.


5.1                      Other Agreements.  This Agreement supersedes all prior
dated agreements, letters and understandings concerning severance benefits
payable to the Executive after a Change in Control.  The Board may, from time to
time in the future, provide other incentive programs and bonus arrangements to
the Executive with respect to the occurrence of a Change in Control that will be
in addition to the benefits required to be paid in the designated circumstances
in connection with the occurrence of a Change in Control.  Such additional
incentive programs and/or bonus arrangements will affect or abrogate the
benefits to be paid under this Agreement only in the manner and to the extent
explicitly agreed to by the Executive in any such subsequent program or
arrangement. This Agreement does not supersede or affect in any way the validity
of any agreement signed by Executive concerning confidentiality, stock options,
post-employment competition, non solicitation of business, accounts or
employees, or agreements of a similar type or nature; and any provisions of this
Agreement shall be in addition to and not in lieu of (or replace) any such other
agreements.


5.2                      Notice.  For purposes of this Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses as set forth below; provided that all notices to the
Company shall be directed to the attention of the Board of Directors, or to such
other address as one party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.


Notice to the Executive:


_____________________
[Address of Notice]


Notice to the Company:


RehabCare Group, Inc.
7733 Forsyth Boulevard, Suite 2300
St. Louis, Missouri 63105
Att: Board of Directors


5.3                      Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.


5.4                      Withholding.  The Company may withhold from any amounts
payable under this Agreement such Federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.


5.5                      Waiver.  The Executive’s or the Company’s failure to
insist upon strict compliance with any provision hereof or any other provision
of this Agreement or the failure to assert any right the Executive or the
Company may have hereunder, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.


5.6                      Section 409A Compliance.  The parties intend that all
provisions of this Agreement comply with the requirements of Code Section 409A
to the extent applicable.  No provision of this Agreement shall be operative to
the extent that it will result in the imposition of the additional tax described
in Code Section 409A(a)(1)(B)(i)(II) and the parties agree to revise the
Agreement as necessary to comply with Section 409A and fulfill the purpose of
the voided provision.  Nothing in this Agreement shall be interpreted to permit
accelerated payment of nonqualified deferred compensation, as defined in Section
409A, or any other payment in violation of the requirements of such Code Section
409A.




IN WITNESS WHEREOF, the Executive and the Company, pursuant to the authorization
from its Board, have caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.








_______________________________________
[Name of Executive]




REHABCARE GROUP, INC.




By:           __________________________________
Name:  John H. Short
Title:  President and CEO
